Citation Nr: 1417130	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from November 8, 1977 to December 19, 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for PTSD. 

In an April 2010 written statement, the Veteran withdrew her request for a Board hearing. 

In October 2010, the Board re-characterized the Veteran's claim as a petition to reopen a claim of service connection for a psychiatric disability, to include PTSD, dementia, split personality, and schizophrenia, and remanded it for additional development.  

In February 2011, the Board, in pertinent part, found that the Veteran had not submitted new and material evidence to reopen her claim of service connection for a psychiatric disability, to include PTSD, dementia, split personality, and schizophrenia. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 1, 2011, Joint Motion for Remand (JMR), and set aside those portions of the Board's February 2011 decision and remanded the claim to the Board.  The JMR notes that the petition to reopen service connection for dementia, split-personality, and schizophrenia are considered abandoned and are dismissed.  The JMR requires that the Board must re-analyze the claim as one for entitlement to service connection for PTSD.  See JMR, 3 (Aug. 2011).  Thus, this is the only issue before the Board.

In February 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

FINDING OF FACT

PTSD has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in September 2008 and April 2012 satisfied the duty to notify provisions, including those involving in-service personal assault.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of PTSD on her daily life and occupational functioning.  

To the extent that the April 2012 notice came after the initial adjudication, its timing did not comply with the requirement that notice must precede the adjudication.  This procedural defect was cured when the RO subsequently readjudicated the claim, most recently in an October 2013 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any outstanding treatment records pertinent to the appeal.  

A VA examination was conducted in May 2013; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD, which she contends is due to
shock therapy and sexual assault incurred during her 42-day tour of active military service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV); a link, established by medical evidence, between current symptoms and in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

PTSD is a complex medical condition that must be shown by competent medical evidence.  38 C.F.R. § 3.304(f); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran has not shown that she is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, she is not competent to self-diagnose PTSD.  Her opinion in this regard is of no probative value.

The competent medical evidence of record, including all private and VA treatment records, show that the Veteran has never been diagnosed with PTSD in accordance with the DSM-IV criteria.  See, e.g., VAX, 2, 16 (May 2013)(showing that Veteran's symptoms do not meet the DSM-IV diagnostic criteria for PTSD).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The preponderance of the evidence is against the claim for service connection for PTSD; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for posttraumatic stress disorder is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


